Citation Nr: 9919704	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted an increased rating for service connected acne 
vulgaris, evaluated as 10 percent disabling from July 1989 
and denied entitlement to nonservice connected pension 
benefits.  A notice of disagreement as to the effective date 
of the assignment of a compensable rating for acne vulgaris 
was submitted in April 1991.  The statement of the case was 
issued in June 1991. In June 1991, the veteran submitted a 
notice of disagreement as to the denial of a rating in excess 
of 10 percent for acne vulgaris and denial of entitlement to 
nonservice connected pension benefits.  A statement of the 
case was issued in August 1991.  A substantive appeal was 
received in February 1992.  The veteran testified at a 
personal hearing at the RO in April 1992.

By rating action in April 1993, the RO granted entitlement to 
nonservice connected pension benefits, effective October 1990 
on the basis of the Hearing Officer's decision dated in 
February 1993.  By letter dated in April 1993, the veteran 
was notified that entitlement to nonservice connected pension 
benefits had been granted, representing a complete grant of 
the benefit sought on appeal.  The Board also notes that 
entitlement to post-traumatic stress disorder (PTSD) with 
dysthymic disorder secondary to skin condition with a 10 
percent evaluation granted by rating action in October 1993.  
The veteran did not appeal this action.  38 U.S.C.A. § 7105 
(West 1991). 

In August 1997, the appellant submitted a written statement 
withdrawing his claim for entitlement to an earlier effective 
date for the assignment of a compensable evaluation for acne 
vulgaris.  

The Board remanded the case in October 1997 for additional 
development.  The Board noted that in August 1997 the 
veteran's representative had raised the issue of a separate 
rating for the dysthymic disorder and PTSD and referred that 
issue to the RO for appropriate action.  In May 1999, the 
veteran's representative noted that the RO has not addressed 
the issue as requested by the Board.  The issue of 
entitlement to a separate rating for dysthymic disorder and 
PTSD is again referred to the RO for adjudication.

The veteran's representative in May 1999 asserted that tinea 
versicolor, tinea cruris, tinea corporis, and tinea pedis had 
been diagnosed in January 1998 and he wanted to know why the 
symptomatology due to those disorders had not been 
considered.  As the veteran is only service connected for 
acne vulgaris, the Board interprets the representative's 
assertion as a claim for service connection for those 
disorders and which is referred to the RO for appropriate 
action.


REMAND

Service connection is in effect for acne vulgaris, evaluated 
as 10 percent disabling under Diagnostic Code 7806.  It is 
asserted that the veteran is entitled to a separate rating for 
disfiguring scars.  In the previous remand, the Board noted 
that regulations preclude evaluation of the same disability or 
the same manifestations under different diagnoses or different 
diagnostic codes.  38 C.F.R. § 4.14.  It was also pointed out 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court), has held, in part, that a veteran is 
entitled to have his disability ratings combined for a painful 
scar and facial muscle injury as long as none of the 
symptomatology for one condition duplicates or overlaps with 
the symptomatology of  the other condition.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The case was remanded for additional 
VA examination and for consideration by the RO of separate 
rating for the service connected acne and associated scars.

On VA examination for scars in January 1998, the examiner 
noted that there was atrophic scarring on the face, chest and 
back which was moderately disfiguring.  It was also noted that 
there was a rare acneform papule which was active.  The 
diagnoses included history of acne with some continued 
activity with acne scarring present of moderate severity.  In 
the supplemental statement of the case, the RO concluded that 
more than a 10 percent evaluation for acne vulgaris was not 
warranted and determined that a separate rating for facial 
muscle injury was not warranted.  The RO did not sent forth 
the criteria of Diagnostic Code 7800, which provides that a 10 
percent evaluation is warranted for moderately disfiguring 
scars of the head, face or neck.  Further, the veteran's 
representative asserted that the January 1998 examination 
showed that the veteran had a tender scar of the left shoulder 
and that his scars including the left shoulder scar should be 
considered under Diagnostic Code 7904.

The Board finds that the findings are inadequate for purposes 
of adjudicating the claim.  It is unclear whether scarring 
alone due to the service connected acne is moderately 
disfiguring or whether there is active acne which produces 
exudation, constant itching, extensive lesions or marked 
disfigurement which would warrant a 30 percent rating for acne 
vulgaris under Diagnostic Code 7806.  The Board concludes that 
another VA examination should be conducted which sets forth 
pertinent findings pertaining to both service connected acne 
vulgaris and scarring resulting from acne.  Thereafter, the RO 
should consider both whether a rating in excess of 10 percent 
is warranted for service connected acne vulgaris under 
Diagnostic Code 7806 and whether a separate rating for scars 
due to service connected acne vulgaris is warranted under 
Diagnostic Code 7800 and/or 7804.

The RO notes that the RO has complied with the instructions 
in the previous remand regarding obtaining both private and 
VA treatment records.  The veteran did not submit a release 
for the records of Dr. Grammer or identify any other private 
treatment, as requested by the RO in November 1997.  Also in 
November 1997, it was indicated that the veteran had not 
received additional outpatient treatment since 1994.  The RO 
should, however, request any recent VA treatment records and 
associate any received with the claims file.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's service connected acne 
vulgaris, which are not currently in the 
claims file..  All records obtained 
should be associated with the claims 
folder.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
dermatologic examination to determine the 
nature and extent of his service 
connected acne vulgaris and scarring 
resulting from the service connected acne 
vulgaris.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she reviewed the claims 
folder.  The RO should provide the 
examiner with the criteria set forth in 
Diagnostic Codes 7800 and  7806 and 
request that the examiner set forth all 
pertinent findings on examination in 
relationship to each Diagnostic Code 
criteria.  The examiner should 
differentiate between disfigurement due 
to active acne vulgaris and that due to 
scarring caused by acne vulgaris.  The 
examiner should describe in detail any 
scars resulting from the service 
connected acne vulgaris.  For each scar 
found, the examiner should indicate 
whether it is a residual of the service 
connected acne vulgaris.  Color 
photographs of the veteran's skin 
condition and each scar should be taken 
and attached to the examination report.  
In addition, the examiner should indicate 
whether each scar is poorly nourished 
with repeated ulceration, is tender and 
painful on objective demonstration and 
whether each scar causes limitation of 
function.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  The RO should consider whether a 
rating in excess of 10 percent is 
warranted for service connected acne 
under Diagnostic Code 7806.  The RO 
should also consider whether a the 
veteran is entitled to a separate rating 
for scar due to acne under Diagnostic 
Code 7800 and or 7803, 7804 or 7805 in 
light of the Court's holding in Esteban.  
When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


